UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended August 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number: 001-12671 The Hartcourt Companies, Inc. (Exact name of registrant as specified in its charter) Utah 87-0400541 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) Room 1405, China Enterprise Tower Complex, No. 2, Hua Shan Road, Shanghai, China 200040 (Address of principal executive offices) (Zip Code) (011) (86 21) 62723088 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Change Act.YesoNox The number of shares of common stock outstanding as of the latest practicable date, October 10, 2007, was 205,264,327. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item1. Financial Statements Unaudited Consolidated Balance Sheets As of August 31, 2007 and May 31, 2007 3 Unaudited Consolidated Statements of Operations For the three-month periods ended August 31, 2007, 2006 and 2005 4 Unaudited Consolidated Statements of Cash Flows For the three-month periods ended August 31, 2007, 2006 and 2005 5-6 Notes to Unaudited Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 31 PART II: OTHER INFORMATION Item1 Legal Proceedings 31 Item1A Rick Factors Affecting Future Results 32 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item3 Defaults Upon Senior Securities 32 Item4 Submission of Matters to a Vote of Security Holders 32 Item5 Other Information 32 Item6. Exhibits 32 Signatures 33 EXHIBIT 2.1 EXHIBIT 3.1 EXHIBIT 3.2 EXHIBIT 3.3 EXHIBIT 3.4 EXHIBIT 3.5 EXHIBIT 3.6 EXHIBIT 3.7 EXHIBIT 3.8 EXHIBIT 3.9 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 2 PART I: FINANCIAL INFORMATION Item 1.Financial Statements THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS Aug 31, 2007 May 31, 2007 Cash and cash equivalents $ 15,162 $ 20,611 Prepaid expenses and other assets 55,272 41,549 TOTAL CURRENT ASSETS 70,434 62,160 PROPERTY & EQUIPMENT - NET 30,768 26,423 OTHER RECEIVABLE 467,410 675,969 GOODWILL 659,732 651,082 　 　 　 TOTAL ASSETS $ 1,228,344 $ 1,415,634 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 800 $ 510,203 Due to directors 120,511 136,452 Accrued expenses and other current liabilities 1,094,114 572,792 TOTAL CURRENT LIABILITIES 1,215,425 1,219,447 SHAREHOLDERS' EQUITY Preferred Stock: Original preferred stock, $0.01 par value, 1,000 shares authorized, issued and cancelled - - Class A preferred stock, 10,000,000 shares authorized, none issued and outstanding - - Common stock: $0.001 par value, 424,999,000 authorized August 31, 2007: 207,440,725 issued205,391,997 outstanding May 31, 2007: 207,130,725 issued 205,081,997 outstanding 205,392 205,082 Additional paid in capital 71,636,660 71,570,246 Treasury stock, at cost, 48,728 shares (48,728 ) (48,728 ) Advance compensation to Directors (9,103 ) - Other comprehensive loss (29,272 ) (34,598 ) Accumulated deficit (71,742,030 ) (71,495,815 ) TOTAL SHAREHOLDERS' EQUITY 12,919 196,187 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,228,344 $ 1,415,634 The accompanying notes form an integral part of these unaudited consolidated financial statements. 3 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three month-periods ended Aug 31 of 2007 2006 2005 Net revenue $ - $ - $ - Operating expenses: General and administrative expenses 306,487 324,710 18,637 Depreciation and amortization 2,420 3,527 2,079 Total operating expenses 308,907 328,237 20,716 Loss from continuing operations (308,907 ) (328,237 ) (20,716 ) before other income Other income Interest income 5,380 994 1,657 Others 34,433 - 53 Total other income 39,813 994 1,710 Loss from continuing operations (269,094 ) (327,243 ) (19,006 ) Discontinued operations: Gain from discontinued operations 15,529 200,502 50,540 Foreign exchange rate gain 7,349 - - Income from discontinued operations 22,878 200,502 50,540 NET INCOME/(LOSS) (246,216 ) (126,741 ) 31,534 OTHER COMPREHENSIVE ITEM: Foreign currency translation gain/(loss) 5,327 19,956 (23,144 ) NET COMPREHENSIVE INCOME (LOSS) $ (240,889 ) (106,785 ) 8,390 BASIC AND DILUTED EARNINGS/(LOSSES) PER COMMON SHARE: Loss from continuing operations $ (0.00 ) $ (0.00 ) $ (0.00 ) Loss from discontinued operations $ 0.00 $ 0.00 $ (0.00 ) Loss per share $ (0.00 ) $ (0.00 ) $ (0.00 ) * Basic and fully diluted (weighted average) 205,204,218 195,144,796 191,674,122 The accompanying notes form an integral part of these unaudited consolidated financial statements. * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive. 4 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Three month-periods ended Aug 31 of 2007 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (246,216 ) (126,740 ) 31,534 Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 2,420 3,527 2,079 Stock options issued for service 75,038 106,625 - Stock issued for services and compensations 13,128 15,874 10,875 Changes in operating assets and liabilities: Prepaid expenses and other receivables (13,674 ) 178,221 183,651 Accounts receivable - - 60,438 Accounts payable (509,404 ) (11,865 ) 136,999 Accrued expenses and other current liabilities 521,011 (77,756 ) (430,906 ) NET CASH PROVIDED BY (USED IN) CONTINUED OPERATIONS (157,697 ) 87,886 (5,330 ) NET CASH USED IN DISCONTINUED OPERATIONS (15,529 ) (200,502 ) (50,540 ) NET CASH USED IN OPERATING ACTIVITIES (173,226 ) (112,616 ) (55,870 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (6,734 ) - (21,294 ) Loss on acquisition of Subsidiary (7,873 ) - - Cash received from disposal of assets pending for sale 161,369 - - Proceeds on notes receivable, net - - 360,332 NET CASH PROVIDED BY CONTINUED OPERATIONS 146,762 - 339,038 NET CASH USED IN DISCONTINUED OPERATIONS (367,053 ) (277,888 ) - NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES (220,291 ) (277,888 ) 339,038 The accompanying notes form an integral part of these consolidated financial statements. 5 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES UNAUDITEDCONSOLIDATED STATEMENTS OF CASH FLOWS (continued) Three months ended Aug 31 of 2007 2006 2005 CASH FLOWS FROM FINANCING ACTIVITIES Sales of treasury stock 49,878 - - Proceeds from (payments to) related parties-net (20,932 ) 12,465 (60,438 ) NET CASH PROVIDED BY (USED IN) FINANCIING ACTIVITIES 28,946 12,465 (60,438 ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALANTS 5,297 20,602 23,144 NET INCREASE / (DECREASE) IN CASH AND CASH EQUIVALANTS (359,274 ) (357,437 ) 245,874 CASH AND CASH EQUIVALENTS - BEGINNING BALANCE 374,436 400,686 598,841 CASH AND CASH EQUIVALENTS – ENDING BALANCE $ 15,162 $ 43,249 $ 844,715 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS Cash paid for interest $ - $ - $ - Cash paid for income taxes, net of refund received - - - The accompanying notes form an integral part of these unaudited consolidated financial statements. 6 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS August 31, 2 NOTE 1GENERAL The Hartcourt Companies, Inc. ("Hartcourt" or the "Company"), was incorporated in Utah in 1983. Previously, we were a distributor of internationally well known brand named IT hardware products and related services in the People’s Republic of China. In August 2006, we announced our intention to change our business by focusing on the vocational/training and education marketplace in the People’s Republic of China. On December 28, 2006, the Company entered into a definitive agreement to acquire a 51% equity interest in Taishun Yucai Senior School in Zhejiang Province China (“Yucai”), a high school education and vocational training service provider in Wenzhou, Zheijiang, the People’s Republic of China. The remaining 49% of the equity interests in Yucai will be held by its current shareholders led by Mr. Shunsheng Dong. Under the terms of the purchase agreement, the purchase price that the Company agreed to pay for the acquisition is US$2,000,000 cash and 5,500,000 shares of the Company’s restricted common stock. Pursuant to the purchase agreement, the US$2,000,000 cash will be payable in three installments within one year after the closing of the acquisition and the 5,500,000 shares will be payable upon closing of the acquisition. Mr. Dong and his fellow shareholders together with Yucai have jointly guaranteed that the Company will receive a minimum of US$554,487 (RMB 4,325,000) in terms of profit and management fee each year for the three years following closing (2007-2009), in the event that the net profit is less than the guaranteed amount to the Company, Mr. Dong and his fellow shareholders shall make up for the difference before May 31 of each year in respect thereof. The Company has guaranteed that the average 3-day closing price of its shares on the days immediately prior to the one year anniversary of the closing date will be not less than US$0.50 per share. In the event that the share price is less than US$0.50, the Company shall, at its option, pay additional cash or issue new restricted shares to make it up. As of August 31, 2007 the transaction has not closed. On May 15, 2007, the Company completed the acquisition of 100% of the equity interest in China Princely Education Technology Development Company Limited (“China Princely”). China Princely has changed its name to Hartcourt Princely Education Technology Development (Beijing) Co., Ltd (“Hartcourt Princely”). The purchase price was US$38,462 (RMB300,000) and 5,400,000 shares of the Company’s restricted common stock. The Company intends to invest US$269,230 (RMB2,100,000) in additional registered capital of Hartcourt Princely. As of August 31, 2007, the Company owns 100% of three (3) British Virgin Island (“BVI”) incorporated companies: (1) Hartcourt China Inc., (2) Hartcourt Capital Inc., and (3) AI-Asia Inc. All three of these BVI subsidiaries are holding companies for assets located in China. As of August 31, 2007, Hartcourt Capital Inc. owns 100% of the equity interest of Hartcourt Hi-Tech Investment (Shanghai) Inc. while Hartcourt Hi-Tech Investment (Shanghai) Inc., through nominee shareholder, owns 100% of the equity interest of Shanghai Jiumeng Information Technology Co., Ltd. These two companies are located in Shanghai, China. In April 2007, the Company decided to wind up Hartcourt Hi-Tech Investment (Shanghai) Inc. The wind-up process is expected to be completed by the end of November 2007. 7 As of August 31, 2007, AI-Asia, Inc., the third holding company, owns 100% of the equity interest of Hartcount Education Investment Management Consulting (Shanghai) Co., Ltd (former name is AI-Asia (Shanghai) Information Technology, Inc), located in Shanghai, China, and owns 100% of the equity interest of HartcourtPrincely. On February 26, 2007, the Board of Directors approved a resolution to dispose of the operations of Shanghai Jiumeng Information Technology Co., Ltd. (“Shanghai Jiumeng”).The Hartcourt Companies, Inc. entered into a Sales & Purchase Agreement with Shanghai Shiheng Architecture Consulting Co., Ltd (the “Purchaser”) to sell 100% of the equity interests in Shanghai Jiumeng.Shanghai Jiumeng holds 51% of the equity interest in Shanghai Huaqing Corporation Development Ltd. (“Shanghai Huaqing”).On June 11, 2007, the Purchaser terminated this Sales & Purchase Agreement.The Purchaser refused to consummate the transaction for the agreed upon purchase price. On June 13, 2007, the Board of Directors of the Company authorized the disposal of its 51% interest in Shanghai Huaqing to its minority shareholders. As per the terms of sale and purchase agreement the Company will receive RMB 4,000,000(US$528,419). In addition, a shareholder of Shanghai Huaqing will return 997,550 shares of the Company’s common stock to an individual or entity as per the discretion of the Company (See note 12). As of August 31, 2007, the Company has classified the Shanghai Huaqing business as discontinued operation. (See note 12) NOTE 2SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of financial information, but do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The audited consolidated financial statements for the fiscal year ended May 31, 2007 were filed on September 13, 2007 with the Securities and Exchange Commission and are hereby referenced. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the three-month period ended August 31, 2007 are not necessarily indicative of the results that may be expected for the year ended May 31, 2007. b)Basis of Consolidation The Company’s financial statements for the three months ended August 31, 2007 are consolidated to include the accounts of The Hartcourt Companies Inc., the wholly owned subsidiaries Hartcourt China Inc., Hartcourt Capital Inc., Hartcourt Hi-Tech Investment (Shanghai) Inc., Ai-Asia Inc., Hartcount Education Investment Management Consulting (Shanghai) Co., Ltd. and China Princely Education Technology Development Company Limited. All significant inter-company accounts and transactions have been eliminated in consolidation. 8 c)Cash and Cash Equivalents The Company considers as cash equivalents all short-term highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less. As the Company’s business activities are located in China, substantial amounts of cash are deposited in foreign banks located in China, which do not carry deposit insurance similar to banks in the United States. d)Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Reserves are recorded primarily on regular impairment test basis. e)Advances to suppliers The Company makes advances to certain vendors for purchases of its suppliers. The advances to suppliers are interest free and unsecured. f)Prepaid expenses Prepaid expenses are expenses that are allocated into the period in which they are incurred and in subsequent periods, and are amortized within one year (inclusive). They include amortization of low-valued consumables, prepaid insurance expenses, lump-sum payment for stamps in large amount that need to be amortized. Prepaid expenses generally will be amortized in equal installments and charged as costs or expenses of periods within one year. If certain prepaid expense item cannot be amortized, its un-amortized amount is recorded as an expense for the current period. Prepaid expenses amounted to US$18,543 at August 31, 2007 and are included in “Prepaid expenses and other assets” in the accompanying financial statements. g)Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. The Management compares the cost of inventories with the market value and allowance is made for writing down the inventories to their market value, if lower. h)Property and Equipment Property and equipment are recorded at cost. Depreciation is computed using the straight-line method over useful lives of 5 to 40 years. The cost of assets sold or retired and the related amounts of accumulated depreciation are removed from the accounts in the year of disposal. Any resulting gain or loss is reflected in current operations. Assets held under capital leases are recorded at the lesser of the present value of the future minimum lease payments or the fair value of the leased property. Expenditures for maintenance and repairs are charged to operations as incurred. 9 j)Impairment of Long-Lived Assets Effective January 1, 2002, the Company adopted Statement of Financial Accounting Standards No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("SFAS 144"), which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of," and the accounting and reporting provisions of APB Opinion No. 30, "Reporting the Results of Operations for a Disposal of a Segment of a Business." The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144. SFAS 144 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets' carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of August 31, 2007, there were no significant impairments of its long-lived assets used in operations. k)Revenue Recognition The Company's revenue recognition policies are in compliance with Staff Accounting Bulletin (SAB) 104. Revenue is recognized at the date when service have been rendered when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. l)Income Taxes The Company utilizes SFAS No. 109, "Accounting for Income Taxes," which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. m)Stock-Based Compensation The Company adopted SFAS No.123 (Revised 2004), Share Based Payment (“SFAS No.123R”), under the modified-prospective transition method on June 1, 2006. SFAS No.123R requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value. Share-based compensation recognized under the modified-prospective transition method of SFAS No.123R includes share-based compensation based on the grant-date fair value determined in accordance with the original provisions of SFAS No.123, Accounting for Stock-Based Compensation, for all share-based payments granted prior to and not yet vested as of June 1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with SFAS No.123R for all share-based payments granted after June 1, 2006. SFAS No.123R eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No.25, Accounting for Stock Issued to Employees, and allowed under the original provisions of SFAS No.123. Prior to the adoption of SFAS No.123R, the Company accounted for the Company’s stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No.25 and related interpretations. 10 n)Foreign Currencies Translation Assets and liabilities in foreign currency are recorded at the balance sheet date at the rate prevailing on that date. Items of income statement are recorded at the average exchange rate. Gain or loss on foreign currency transactions are reflected on the income statement. Gain or loss on financial statement translation from foreign currency are recorded as a separate component in the equity section of the balance sheet, as component of comprehensive income. The functional currencies of the Company are Chinese Renminbi and Hongkong Dollars. p)Basic and diluted earning per share Earning per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), “Earnings per share”. SFAS No. 128 superseded Accounting Principles Board Opinion No.15 (APB 15). Net earning per share for all periods presented has been restated to reflect the adoption of SFAS No. 128. Basic net loss per share is based upon the weighted average number of common shares outstanding. Diluted net earning per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. s)Recently Issued Accounting Standards In February 2006, FASB issued SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments". SFAS No. 155 amends SFAS No 133, "Accounting for Derivative Instruments and Hedging Activities", and SFAF No. 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities". SFAS No. 155, permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and amends SFAS No. 140 to eliminate the prohibition on the qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of the Company's first fiscal year that begins after September 15, 2006. Since the Company doesn’t have any financial instruments as described above, there is no effect on the financial statements impacted by the adoption of these accounting standards. In March 2006, FASB issued SFAS 156 "Accounting for Servicing of Financial Assets" this Statement amends FASB Statement No. 140, ACCOUNTING FOR TRANSFERS AND SERVICING OF FINANCIAL ASSETS AND EXTINGUISHMENTS OF LIABILITIES, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1.Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2.Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3.Permits an entity to choose "Amortization method" or "Fair value measurement method" for each class of separately recognized servicing assets and servicing liabilities. 11 4.At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity's exposure to changes in fair value ofservicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5.Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company's first fiscal year that began after September 15, 2006. In September 2006, FASB issued SFAS 157 “Fair Value Measurements”. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)” This Statement requires an employer to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: 1.A brief description of the provisions of this Statement 2.The date that adoption is required 3.The date the employer plans to adopt the recognition provisions of this Statement, if earlier. 12 The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. Management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. Management is currently evaluating the effect of this pronouncement on financial statements. NOTE 3EARNINGS / (LOSSES) PER SHARE Basic and diluted (loss)income per common share is computed as follows: August31, 2007 August31, 2006 August 31, 2005 Net income (loss) $ (246,216 ) $ (126,741 ) 31,534 Effects of dilutive securities - - Weighted average shares outstanding 205,204,218 195,144,796 191,674,122 Basic and dilutive earnings/(losses) per share $ (0.00 ) $ (0.00 ) 0.00 As of August 31, 2007, the Company had 34,600,000 options outstanding, each exercisable for one share of our common stock. These instruments were not included in the computation of diluted earnings per share for any of the periods presented, due to their anti-dilutive effects. NOTE 4SHAREHOLDERS’ EQUITY a)Capitalization The Company has the authority to issue 434,999,000 shares of stock, consisting of 424,999,000 shares of common stock, US$0.001 par value and 10,000,000 shares of Class A Preferred Stock. The total number of shares of the Company’s Common Stock outstanding as of August 31, 2007 and August 31, 2006 are 205,391,997 and 195,276,535, respectively.No shares of the Company’s Class A Preferred Stock were outstanding as of August 31, 2007 and August 31, 2006. 13 b)Original Preferred Stock On July, 14, 2004, the founder of Hartcourt, Dr. Alan V. Phan, converted his 1,000 shares of Original Preferred Stock into 2,000,000 shares of Hartcourt Common Stock. After the conversion, no Original Preferred Stock was outstanding as of August 31, 2007. Until December 31, 2010, with respect to the election of directors, holders of Original Preferred Stock are entitled to elect the number of directors which constitutes three-fifths of the authorized number of members of the Board of Directors and, if such three-fifths is not a whole number, then the holders of Original Preferred Stock are entitled to elect the nearest higher whole number of directors. The holders of Original Preferred Stock are entitled to convert each share of Original Preferred Stock into 1,000 shares of paid and non-assessable common stock. The original preferred shares are owned by the Former Chief Executive Officer of the Company. In the event of liquidation, dissolution, or winding up of the affairs of the Company whether voluntary or involuntary, the holders of record are entitled to be paid the full par value of Original Preferred Stock. The holders of shares of Original Preferred Stock are not entitled to receive any dividends. c)Class A Preferred Stock The 10,000,000 shares of authorized and un-issued Class A Preferred Stock may be split with such designations, power, preferences and other rights and qualifications, limitations and restrictions thereof as the Company’s Board of Directors elects for a given series. No shares have been issued. d)Equity Transactions during the Quarter Following is the summary of equity transactions during the three month period ended August 31, 2007. On June 13, 2007, following the signing the definitive sales and purchase agreement, 997,550 shares of our common stock were returned from Shanghai Huaqing to the Company. These shares were valued at US$69,829 which was approximately equal to the fair market value of the stock at the return date. On July 1, 2007, the Company issued 310,000 unregistered shares of common stock valued at US$22,231 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. Among which 127,670 unregistered shares valued at US$9,103 were over issued to directors, and were recorded as advance compensation to directors as of August 31, 2007. On July 9, 2007, the Company agreed to issue 997,550 unregistered shares of our common stock in an offshore transaction under Regulation S to Yuying Lu for proposed gross proceeds of US$49,878 which is subject to signing agreement. Proceeds will be used for working capital. 14 Stock Option Plan In April 1995, the Company adopted a stock option plan (the Plan) to attract and retain qualified persons for positions of substantial responsibility as officers, directors, consultants, legal counsel, and other positions of significance to the Company, the Plan provides for the issuance of both Incentive Stock Options and Non-Qualified Stock Options. The Plan, which is administered by the Board of Directors, provides for the issuance of a maximum of 2,000,000 options to purchase shares of common stock at the market price thereof on the date of grant. Such options are generally exercisable over a 10-year period from the date of grant. Each option lapses 90 days after the optionee has terminated his continuous activity with the Company, except that if his continuous activity with the Company terminates by reason of his death, such option of the deceased optionee may be exercised within one year after the death of such optionee. Options granted under the Plan are restricted as to sale or transfer. All options granted at not less than fair value at the date of grant and have terms of 10 years. The Plan expired in March 2005 pursuant to its terms. In November 2005, the Company adopted a new stock option plan to attract and retain qualified persons for positions of substantial responsibility as officers, directors, consultants, legal counsel, and other positions of significance to the Company (the “2005 Plan”). The 2005 Plan provides for the issuance of stock options, stock appreciation rights, restricted stock, stock units, bonus stock, dividend equivalents, other stock-related awards and performance awards that may be settled in cash, stock, or other property. The total number of shares of our common stock that may be subject to awards under the 2005 Plan is equal to 35,000,000 shares, plus (i) the number of shares with respect to which awards previously granted under the 2005 Plan that terminates without the issuance of the shares or where the shares are forfeited or repurchased; (ii) with respect to awards granted under the 2005 Plan, the number of shares which are not issued as a result of the award being settled for cash or otherwise not issued in connection with the exercise or payment of the award and (iii) the number of shares that are surrendered or withheld in payment of the exercise price of any award or any tax withholding requirements in connection with any award granted under the 2005 Plan. Unless earlier terminated by our Board of Directors, the 2005 Plan will terminate on the earlier of (1) ten years after the later of (x) its adoption by our Board of Directors, or (y) the approval of an increase in the number of shares reserved under the 2005 Plan by our Board of Directors (contingent upon such increase being approved by our shareholders) and (2) such time as no shares of our common stock remain available for issuance under the 2005 Plan and we have no further rights or obligations with respect to outstanding awards under the 2005 Plan. Options granted under the 2005 Plan are restricted as to sale or transfer. The 2005 Plan was approved on November 23, 2005 during the annual shareholders meeting. The number of shares of common stock reserved and available under the 2005 Plan was increased from 35,000,000 to 70,000,000 at the annual meeting of shareholders on February 24, 2007. On May 31, 2006, the Board of Directors of the Company appointed Mr. Victor Zhou to be the acting Chief Executive Officer, effective June 1, 2006. Mr. Victor Zhou’s employment agreement was signed on June 1, 2006. The compensation includes a monthly salary of US$8,333. In addition, Mr. Victor Zhou was granted an option to purchase 10,000,000 shares of our common stock with exercise price of US$0.04. The stock option vesting schedule is as follows: 15 - Option to purchase 6,000,000 shares of our common stock to be vested with three installments of 2,000,000 each upon each successful new business acquisition of the Company; and - Option to purchase 2,000,000 shares of our common stock to be vested upon each full profitable year. On June 1, 2006, the Company granted Yungeng Hu, CFO & President of the Company, an option to purchase total 11,000,000 shares of the Company’s common stock at exercise price of US$0.04 according to the following vesting schedule and based on the 2005 Plan. - 7,500,000 stock options vest pro rata over the two years of the employment contract period in equal installments of every six months. - 2,000,000 stock options vest upon each successful new business acquisition of the Company. - 1,500,000 stock options vest upon each full profitable year The following assumptions were used to calculate the fair value of the options granted: Risk-free interest rate 4.92% Weighted average expected life of the options 6.25 years Expected volatility 57.93% Expected dividend yield 0 On July 4, 2006, the Company granted Billy Wang, Chairman of the Board, an option to purchase 5,000,000 shares of the Company’s common stock at exercise price of US$0.05. The option vested on September 28, 2007 and is exercisable within five years time after vesting. The following assumptions were used to calculate the fair value of the options granted: Risk-free interest rate 4.92% Weighted average expected life of the options 5.00 years Expected volatility 57.93% Expected dividend yield 0 On August 23, 2006, the Company granted Geoffrey Wei and Wilson Li, independent directors of the Company each an option to purchase 1,000,000 shares of the Company’s common stock at exercise price of US$0.05. Each option vested on August 23, 2007 and is exercisable within five years time after vesting. The following assumptions were used to calculate the fair value of the options granted: Risk-free interest rate 4.92% Expected life of the options 6.00 years Expected volatility 57.93% Expected dividend yield 0 On September 1, 2006, the Board of Directors made Victor Zhou the permanent CEO of the Company and, as a result, granted to Mr. Zhou options to purchase a total of 11,000,000 shares of the Company’s common stock at exercise price of US$0.05 according to the following vesting schedule and based on the 2005 Plan. These options replace the options that were granted on May 31, 2006, which compensated Mr. Zhou for his service as Acting Chief Executive Officer. None of the options vested during the term when Mr. Zhou was acting CEO of the Company. - 7,500,000 stock options vested pro rata over 2 years of the employment contract period. - 2,000,000 stock options vested upon each successful new business acquisition of the Company. - 1,500,000 stock options vested upon each full profitable year. 16 The following assumptions were used to calculate the fair value of the options granted: Risk-free interest rate 4.92% Weighted average expected life of the options 6.25 years Expected volatility 57.93% Expected dividend yield 0 The stock option granted to ex-CEO Carrie Hartwick to purchase total 15,000,000 shares of the Company’s common stock was terminated 90 days after her departure on June 1, 2006 from the Company. The stock option granted to ex-Vice President Zhou Jing Jing to purchase 1,000,000 shares of the Company’s common stock was terminated 90 days after his departure on June 9, 2006 from the Company. The following table summarizes the activity of stock options: Number ofShares Weighted Average Exercise Price Aggregate Intrinsic Value Shares under options at Dec 31, 2004 7,300,000 $ 0.28 $ 270,000 Granted 20,300,000 $ 0.09 Exercised - - Expired - - Cancelled - - Shares under options at May 31, 2005 27,600,000 $ 0.14 $ 323,000 Granted 1,000,000 $ 0.09 Exercised - - Expired 4,000,000 $ 0.207 Cancelled - - Shares under options at May 31, 2006 24,600,000 $ 0.127 $ 0 Granted 29,000,000 $ 0.05 Exercised - - Expired 3,000,000 $ 0.30 Cancelled 16,000,000 $ 0.09 Shares under options at May 31, 2007 34,600,000 $ 0.06 $ 690,000 Granted - - Exercised - - Expired - - Cancelled - - Shares under options at August 31, 2007 34,600,000 $ 0.06 346,000 17 Additional information relating to stock options outstanding and exercisable at August 31, 2007 summarized by the exercise price is as follows: Weighted Number of Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise August 31, Contractual Exercise August 31, Exercise Price 2007 Life Price 2007 Price $0.04 - $0.05 29,000,000 5.08 Year $0.05 7,625,000 $0.05 $0.09 5,300,000 3.57 Year $0.09 5,300,000 $0.09 $1.00 300,000 0.79 Year $1.00 300,000 $1.00 During the three month period ended August 31, 2007, a total of 7,625,000 options vested and the Company recorded US$75,038 in stock based compensation expense. b)Warrants There are no warrants outstanding for the three month period ended August 31, 2007 and the three month period ended August 31, 2006. As of May 31, 2005, there were 29,010,239 outstanding warrants to purchase 29,010,239 shares of common stock at US$0.001 par value at US$0.058 per share. In connection with the private placement of Hartcourt shares with Enlight Corporation Ltd., on October 23, 2002, Hartcourt granted Enlight warrants to purchase 29,010,239 shares at an exercise price of US$0.0586 per share. These warrants expired as of August 31, 2007. NOTE 5GOING CONCERN As shown in the accompanying consolidated financial statements, the Company has suffered recurring losses from operations and has an accumulated deficit of US$71,742,030 as of August 31, 2007. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s need for working capital is a key issue for management and necessary for the Company to meet its goals and objectives. The Company continues to pursue additional capitalization opportunities. There is no assurance, however, that the Company will be successful in meeting its goals and objectives in the future. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company has taken certain restructuring steps to provide the necessary capital to continue its operations. These steps included: 1) acquire profitable operations through issuance of equity instruments, 2) disposal of unprofitable or unfavorable return-on-investment operations, and 3) continue actively seeking additional funding through offshore private placement to satisfy working capital requirements. 18 NOTE 6PREPAID EXPENSES AND OTHER ASSETS Deposit, other debtors and prepaid expenses as of August 31, 2007 and May 31, 2007are summarized as follows: August 31, 2007 May 31, 2007 Prepaid expenses 18,542 496 Deposits $ 36,730 41,053 Total $ 55,272 41,549 NOTE 7ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and other current liabilities as of August 31, 2007 and May 31, 2007 are summarized as follows: Amount Amount August 31, 2007 May 31, 2007 Accrued directors’ compensations $ 232,999 $ 196,500 Accrued professional fees 190,738 83,235 Payroll payable 5,494 21,690 Welfare 11,987 9,588 Accrued other expenses 10,046 38,947 Loan 149,015 - Other payable 403,835 222,832 Total $ 1,094,114 $ 572,792 19 NOTE 8PROPERTIES AND EQUIPMENT The Company’s property and equipment as of August 31, 2007 and May 31, 2007 are summarized as follows: Aug 31, 2007 May 31, 2007 Office equipment and computers $ 67,951 $ 61,172 Less: accumulated depreciation (37,182 ) (34,749 ) 　 Property and equipment, net $ 30,768 $ 26,423 NOTE 9ADVANCE COMPENSATION TO DIRECTORS The Company over issued 127,670 shares of common stock to its directors for their services provided during the quarter ended August 31, 2007. The amountswere $9,103 and recorded as advance compensation to directors. The amount is interest free and due on demand. There was no advance compensation to directors for the year ended May 31, 2007. NOTE 10RELATED PARTY TRANSACTION During the quarter ended August 31, 2007, the Company issued 310,000 unregistered shares of common stock to its directors, including 182,330 shares of common stock valued at US$13,128 for services rendered and 127,670 shares valued at US$9,103 were over issued to them. The stock was valued at the average market price for the period for which services were provided. The over issued common shares are recorded as Advance compensation to Directors. During the quarter ended August 31, 2007, the company received 997,550 shares of the Company’s common stock from Shanghai Huaqing pursuant to the Sales and Purchaser agreement. These shares were valued at US$69,829 which was approximately equal to the fair market value of the stock at the return date. During the quarter ended August 31, 2007, the company resold 997,550 unregistered shares of the Company’s common stock that received from sales of Shanghai Huaqing to a non-related party for $39,411. During the year ended May 31, 2007, Hartcourt issued 832,870 shares of common stock valued at $50,875 to its directors for services rendered. The stocks were valued at the average market price for the period for which services were provided. During the year ended May 31, 2007, Hartcourt issued 95,474 shares of the Company’s common stock valued at $6,492 for employee service compensation. The stocks were valued at the average market price for the period for which services were provided. NOTE 11GOODWILL Goodwill resulting from the acquisition of China Princely amounted to US$659,732 as of August 31, 2007. NOTE 12DISCONTINUED OPERATIONS Control Tech Electronics (Shanghai) Co., Ltd. During the transition period ended May 31, 2005, the Company, via its BVI subsidiary, Hartcourt Capital, Inc., acquired Control Tech, located and operated in China. Control Tech is the distributor of video and audio conference products in mainland China. On November 1, 2004, the Company signed a definitive agreement to purchase a 90% equity interest in Control Tech for a total consideration of $1.96 million. Pursuant to the definitive purchase agreement, the purchase price was to be paid by the issuance of 8,516,902 shares of the Company’s common stock at a value of 0.23 per share. On February 25, 2005, the Company completed all legal procedures to acquire 90% of the capital stock of Control Tech. Due to Company’s share price decline, the purchase price was revised as $1.96 million payable in 19,588,875 shares of Company’s common stock. 20 Since January 1, 2006, the Company decided to cease the operation of Control Tech due to the unsatisfied operating results. The Company has made a provision for the future disposal of Control Tech of US$1,827,990 during the fiscal year ended May 31, 2006. Loss from the discontinued operation of Control Tech during the fiscal year ended May 31, 2006 was US$596,352. The investment in Control Tech US$300,000 has been classified as assets pending for sale on the accompanying consolidated balance sheet as of May 31, 2006. In September 2006, the Company entered into a definitive sales & purchase agreement to sell its interest in Control Tech. During the fiscal year ended May 31, 2007, US$199,400 was collected, and the remaining balance of $100,600 has been reclassified to other receivable. During the three months ended August 31, 2007, US$30,235 was collected, and the remaining balance of US$70,365 has been reclassified to other receivable. Shanghai Huaqing Corporation Development Co., Ltd. On February 26, 2007, the Board of Directors agreed to dispose off the operations of Shanghai Jiumeng and entered into a definitive agreement with Shanghai Shiheng Architecture Consulting Co., Ltd (the “Purchaser”) to sell its 100% equity interests in Shanghai Jiumeng, which holds 51% equity interest in Shanghai Huaqing. On June 11, 2007, the Purchaser terminated the Sales & Purchase Agreement described above it had entered into with the Company.The Purchaser refused to consummate the transaction for the agreed upon purchase price. On June 11, 2007, Shanghai Shiheng Architecture Consulting Co., Ltd (the “Purchaser”) terminated the Sales & Purchase Agreement it had entered into with The Hartcourt Companies, Inc. (the “Company”) on February 26, 2007.The Purchaser refused to consummate the transaction for the agreed upon purchase price.Pursuant to that agreement, the Company would have sold its interest in Shanghai Jiumeng Information Technology Co., Ltd, which holds a 51% equity interest in Shanghai Huaqing Corporation Development Ltd. On June 13, 2007, the Board of Directors of the Company authorized the disposal of its 51% interest in Shanghai Huaqing to its minority shareholders. As per the terms of sale and purchase agreement the Company will receive RMB 4,000,000. In addition, a shareholder of Shanghai Huaqing will return 997,550 shares of our common stock to an individual or entity as per the discretion of the Company. During the three month ended August 31, 2007, RMB 1,000,000 (US$131,373) and 997,550 shares of the Company’s common stock were received and the remaining balance of US$397,045 has been reclassified to other receivable. 21 NOTE 13COMMITMENTS AND CONTINGENCIES a)Employment Agreements The current senior management consists of a Chief Executive Officer (“CEO”) and a President & Chief Financial Officer (“CFO”). Each of the Company’s executive employment agreements stipulate that senior executives, CEO and President & CFO of the Company, can be terminated without causes with a written notice of 90 days or less. Effective June 1, 2004, Carrie Hartwick became CEO as well as President and CFO. The new employment agreement was signed on March 9, 2005. The compensation was US$150,000 payable in equal monthly installment of US$12,500 cash.Ms Hartwick was granted an option to purchase 15 million shares of common stock at 0.09 per share. On August 31, 2006, the Board of Directors of the Company accepted the resignation of Ms. Carrie Hartwick from CEO, President and CFO as well as the director, due to personal reasons. On August 31, 2006, the Board of Directors of the Company appointed Mr. Victor Zhou to be the acting Chief Executive Officer, effective on June 1, 2006. Mr. Victor Zhou’s employment agreement was signed on June 1, 2006. The compensation included a monthly salary of US$8,333. In addition, Mr. Victor Zhou was granted 10,000,000 stock options with exercise price of US$0.04. The stock option vesting schedule was as follows: - 2,000,000 stock options vested on August 30, 2006. - 6,000,000 stock options with three installments of 2,000,000 options each vested upon each successful new business acquisition of the Company. - 2,000,000 stock options vested upon each full profitable year. On September 1, 2006, the Board of Directors of the Company promoted Mr. Victor Zhou to be the Company’s permanent Chief Executive Officer. The Company signed the new employment contract with Mr. Zhou on September 1, 2006. The compensation includes an annual base salary of US$100,000, payable by equal monthly installment of US$8,333 cash. In addition, Mr. Victor Zhou was granted 11,000,000 stock options with exercise price of US$0.05. The stock option vesting schedule is as following. These options replace the options that were granted on June 1, 2006: - 7,500,000 stock options vested pro rata over 2 years of the employment contract period. - 2,000,000 stock options vested upon each successful new business acquisition of the Company. - 1,500,000 stock options vested upon each full profitable year. On December 5, 2006, the Compensation Committee increased Mr. Zhou’s annual base salary to US$150,000 effective September 1, 2006. The options remain unchanged. On August 31, 2006, the Board of Directors of the Company appointed Mr. Yungeng Hu to be the President & Chief Financial Officer, effective on June 1, 2006. 22 Mr. Yungeng Hu’s employment agreement was signed on June 1, 2006. The compensation includes an annual base salary of US$150,000, payable by equal monthly installments of US$12,500 cash. In addition, Mr. Yungeng Hu was granted 11,000,000 stock options with exercise price of US$0.04. The stock option vesting schedule is as follows: - 7,500,000 stock options vested pro rata over 2 years of the employment contract period. - 2,000,000 stock options vested upon each successful new business acquisition of the Company. - 1,500,000 stock options vested upon each full profitable year b)Operating Leases The Company leases its offices and facilities under long-term, non-cancelable lease agreements expiring at various dates through July 5, 2009. The non-cancelable operating lease agreements provide that the Company pays certain operating expenses applicable to the leased premises according to the Chinese Law. Rental expense for the three months ended August 31, 2007 and 2006 were US$30,165and US$24,669, respectively. The future minimum annual lease payments required under this operating lease are as follows: Year ended May 31 Payments 2008 $ 81,518 2009 $ 108,690 c)Legal Proceedings Hartcourt Hi-Tech Investment (Shanghai) Inc. filed a compliant against Beijing Yi Zhi He Lian Information Technology Co., Ltd for returning RMB 1,000,000 which it owed the Company. On December 19, 2006, Beijing Shi Jing Shan District Court entered the judgment in this case. The court found that Hartcourt Hi-Tech Investment (Shanghai) Inc. has no rights to file the compliant against Beijing Yi Zhi He Lian Information Technology Co., Ltd. unless designated by Hartcourt Capital, Inc., which signed and was bound by the acquisition agreement. The courts issued an order overruling the complaint from Hartcourt Hi-Tech Investment (Shanghai)., Inc. as the plaintiff. The plaintiff can appeal to Beijing No. 1 Intermediate People’s Court if objecting to the rule. The Company has prepared additional lawsuit material and lodged the petition to appeal to Beijing No. 1 Intermediate People’s Court. On August 10, 2007, Hartcourt Capital Inc filed a lawsuit in the Beijing No. 1 Intermediate People’s Court against Beijing Yi Zhi He Lian Information Technology Co., Ltd to return the RMB 1,000,000 which it owes the Company. The law suit is in the initial stage and the outcome cannot be estimated as of August 31, 2007. NOTE 14CURRENT VULNERABILITY DUE TO CERTAIN CONCENTRATIONS The Company's operations are carried out in the PRC. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, by the general state of the PRC's economy. The Company's business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. 23 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-looking Statements This report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Such statements are based upon current expectations that involve risks and uncertainties. Any statements contained herein that are not statements of historical fact may be deemed to be forward-looking statements. For example, the words “believes,”"anticipates,” “plans,” “expects,” “intends” and similar expressions are intended to identify forward-looking statements. Our actual results and the timing of certain events may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such a discrepancy include, but are not limited to, those discussed in “Risk Factors Affecting Future Results” and “Liquidity and Capital Resources” below. All forward-looking statements in this document are based on information available to us as of the date hereof and we assume no obligation to update any such forward-looking statements. The following discussion should be read in conjunction with our unaudited condensed consolidated financial statements and the accompanying notes contained in this quarterly report. Unless expressly stated or the context otherwise requires, the terms “we,” “our,” “us” and “Hartcourt” refer to The Hartcourt Companies, Inc. and its subsidiaries Overview Vocational and Technical Education Business In 2006 we conducted a feasibility study before deciding to enter into the Chinese vocational and training marketplace.As a result of the feasibility study, we believe that vocational schools in China, which have over US$10 billion in annual revenues, provide a good investment opportunity. In China, when students graduate from secondary schools (grade 9), they have two educational options: (a) high schools or (b) middle vocational schools.In 2005, there were 21 million secondary school graduates, of which 8.8 million chose to go to high schools and 6.6 million chose to go to middle vocational schools. In 2005, the total number of middle vocational school students was about 16 million. High school graduates also have two educational options: (a) bachelor degree colleges and (b) higher vocational schools. Middle vocational school students are allowed to be admitted to higher vocational schools if they pass the required tests.Higher vocational school students are allowed to be admitted to bachelor degree colleges if they pass the required tests. In 2005, there were 6.7 million high school graduates and 7 million high vocational school students. The Chinese government believes that the healthy development of China’s economy means that there should be more vocational schools and vocational school graduates than degree colleges and degree colleges graduates. All levels of government are required to speed up the development of vocational education.The goal of the Chinese government is, by 2010, to recruit 8 million middle vocational students, the same size as the number of high school students, and more high vocational students than college students. 24 In August 2006, after reviewing our business condition, its competitive position, and opportunities in China, we decided to change our business by focusing on the post-secondary education market in China to take advantage of the on-going demand for skilled workers and growing post-secondary age population. We plan to not only acquire the target schools, but also to run these schools actively by putting together strong faculty teams, incentive plans and strategic expansion programs. Following the change of strategic direction, we have entered into memorandums of understanding with several target vocational education providers in 2006, and we have signed definitive agreements with Yucai (as defined below) and China Princely (as defined below). On May 15, 2007, the acquisition of China Princely closed. In June 2007, the Company entered into a MOU with Chongqing Zhengda Software Group Co., Ltd to acquire a 100% equity interests in its two subsidiaries: Chongqing Zhengda Education Group and Chongqing Zhengda Hengling Co., Ltd. We have conducted due diligence for the proposed acquisition. A proxy statement for this transaction will be filed with the SEC and sent to our shareholders in connection with the special shareholders meeting to be held in future. On December 28, 2006, we entered into a definitive agreement to acquire a 51% equity interest in Taishun Yucai Senior School in Zhejiang Province China (“Yucai”), a high school education and vocational training service provider located in Wenzhou, Zheijiang PRC. The remaining 49% of the equity interests in Yucai will be held by Yucai’s current shareholders. Under the terms of the purchase agreement, the purchase price that we agreed to pay for the acquisition is US$2,000,000 cash and 5,500,000 shares of our restricted common stock. Pursuant to the purchase agreement, the US$2,000,000 cash will be payable in three installments within one year after closing of the acquisition and the 5,500,000 shares will be payable upon closing of the acquisition. The lead selling shareholder and his fellow selling shareholders together with Yucai have jointly guaranteed that we will receive a minimum of US$554,487 (RMB 4,325,000) in terms of profit and management fees for each of the three years following the closing (2007-2009).In the event that the net profit is less than the guaranteed amount to the Company, the lead selling shareholder and his fellow selling shareholders shall make up the discrepancy before December 31 of each year in respect thereof.We have guaranteed that the average 3-day closing price of our shares on the days immediately prior to the one year anniversary of the closing date will be not less than US$0.50 per share.In the event that the share price is less than US$0.50, we shall credit additional cash or issue new restricted shares. The transaction is subject to government approval. We cannot predict whether or when such approval will be obtained. On May15, 2007 we closed the purchase of 100% of the equity interests in China Princely Education Technology Development Company Limited (“China Princely”), an authorized accrediting organization for China vocational education located in Beijing, PRC. Under the terms of the purchase agreement, we paid to the shareholders of China Princely 5,400,000 shares of our restricted common stock.The cash consideration of US$39,180 (RMB300,000) and a US$274,258 (RMB2,100,000) of capital injection in China Princely was also due at closing.As of the date of this report, by mutual agreement of the parties, we have not paid this amount.The primary current shareholder of China Princely has personally guaranteed that the net profit of China Princely will be not less than US$256,000 (RMB2,000,000) for the calendar year 2007, while we have guaranteed that the average 3-day closing price of our shares on the days immediately prior to the one year anniversary of the closing date will be not less than US$0.50 per share. In the event that the share price is less than US$0.50, we shall, at our option, pay additional cash or issue new restricted shares. China Princely has since changed its name to Hartcourt Princely Education Technology Development (Beijing) Co., Ltd. 25 IT Distribution Business Historically, through our subsidiaries, Shanghai Huaqing Enterprise Development Co., Ltd (“Huaqing Shanghai”) and Shanghai Control Tech, we have been a distributor of internationally well-known brand-named IT hardware products and related software and services. The main products distributed were Samsung branded notebooks and monitors. We also provided audio and video conference products and related services. Almost all of our revenue for the last two fiscal years was attributed to distribution revenues from sales of IT products in China. As a result of our business decision to move away from the IT distribution business, in September 2006, we entered into a definitive sales and purchase agreement to sell our interest in Besteffort Investments Ltd (“Besteffort”). In October 2006, the Company completed the transfer of legal ownership of Besteffort to the purchaser. The Company already received US$229,635 selling consideration and the rest balance of US$70,365 net is expected to be received not later than November 30, 2007. Prior to this sale, Besteffort Investments Ltd held indirectly 90% equity interest in Shanghai Control Tech, which was the distributor of Radvision video conference products in China. Shanghai Control Tech ceased its operations on January1, 2006 primarily because Radvision terminated its distribution agreement with it.The revenue of Shanghai Control Tech was derived almost exclusively from the Radvision business. We have entered into a nonbinding Memorandum of Understanding (the “MOU”) and a definitive sale and purchase agreement to sell our 51% interest in Shanghai Huaqing Corporation Development Co., Ltd.The agreement is subject to the receipt of required third party consents and approvals if required by applicable law.The contemplated purchase price is US$528,419. In addition, a shareholder of Huaqing Shanghai will return 997,550 shares of our common stock to the individual or entity designated by us. This sale, if consummated, will complete our transition from the information technology distribution business to the business of operating vocational and technical educational schools. The following discussion and analysis contains comparisons of the results of our operations for the 3 months ended August 31, 2007 and 2006. Results of Operations The following table sets forth the consolidated statements of operations for the three months ended August 31, 2007, with the comparable reporting period in the preceding year. And we used the pro forma numbers for the three months ended August 31, 2006. 26 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months ended Three Months ended Three Months ended Aug 31 Aug 31 Aug 31 2007 2006 2005 Operating expenses: General and administrative 306,487 324,710 18,637 Depreciation and amortization 2,420 3,527 2,079 Total operating expenses 308,907 328,237 20,716 Loss from continuing operations before other income/(expenses) (278,906 ) (328,237 ) (20,716 ) Other income/(expense): Interest income 5,380 994 1,657 Other 34,433 - 53 Total other income/(expense) 39,813 994 1,710 Loss from continuing operations (269,094 ) (327,242 ) (19,006 ) Discontinued operations: Gain( Loss)from discontinued operations 15,529 (200,502 ) 50,540 Foreign exchange rate gain 7,349 - - Gain/(loss) from discontinued operations 22,878 200,502 50,540 NET INCOME/(LOSS) $ (246,216 ) $ (126,740 ) $ 31,534 OTHER COMPREHENSIVE ITEM: Foreign currency translation gain/(loss) 5,327 19,956 (23,144 ) NET COMPREHENSIVE LOSS $ (240,889 ) (106,784 ) $ 8,390 Three months ended August 31, 2007 Compared to three months ended August 31, 2006. Net Revenue: There was no revenue during the three months ended August 31, 2007 and 2006, because the Company entered into a definitive agreement to sell the IT distribution business and therefore the sales from IT distribution business has been classified into discontinued operation category for three months ended August 31, 2007 and comparable period in the preceding years. 27 General and administrative expenses: Our general and administrative expenses were US$306 thousand for the three months ended August 31, 2007 compared to US$327 thousand for the same periods in 2006, a increase of US$18 thousand or 5.56% compared to the three months ended August 31, 2006. The increase of expenses for the three months ended August 31, 2007 was due to the increases of professional expenses compared to same period in 2006. Depreciation and amortization expenses: Our depreciation and amortization expenses were US$2 thousand for the three months ended August 31, 2007 compared to US$3 thousand for the same period in 2006 or a 33.33% decrease.The decrease was primarily due to the disposal of fixed assets during the three months ended August 31, 2007 than the three months ended August 31, 2006. Interest income: Interest income was US$5 thousand for the three months ended August 31, 2007 compared to US$1 thousand for the same period in 2006. The US$4 thousand increase was mainly due to a greater cash balance in bank Income( Loss) from Continuing Operations: Loss from continuing operations for the three months ended August 31, 2007 was US$309 thousand, compared to US$328 thousand for the same period of year 2006.The increase was mainly due to the increase of general and administrative expenses in the three months ended August 31, 2007. Discontinued operations: During the three months ended August 31, 2007 and August 31, 2006, the discontinued operations represent the operating results of Shanghai Huaqing in the three month period and loss on disposal of Shanghai Huaqing. Three months ended August 31, 2006Compared to Three months ended August 31, 2005 General and administrative expenses: Our general and administrative expenses were US$327 thousand for the three months ended August 31, 2006 compared to US$19 thousand for the three months ended August 31, 2005, an increase of US$308 thousand. This dramatic increase was mainly due to our efforts to search for acquisition targets and looking for fund resources to finance the acquisition deals and working capital. Depreciation and amortization expenses: Our depreciation and amortization expenses were US$1 thousand for the three months ended August 31, 2006 compared to US$2 thousand for the three months ended August 31, 2005, a 100% decrease. The decrease was primarily due to our disposal of fixed assets during the three months ended August 31, 2006. 28 Interest income: Interest income was US$1 thousand and US$2 thousand for the three months ended August 31, 2006 and three months ended August 31, 2005. The US$1 thousand decrease was mainly due to lower cash balances. Income( Loss) from Continuing Operations: Loss from continuing operations for the three months ended August 31, 2006 was US$327 thousand, compared to US$19 thousand for the three months ended August 31, 2005. The sharp increase of the loss is mainly due to much more expenses during the three months ended August 31, 2006 compared to same period in 2005. Discontinued operations: During the three months period ended August 31, 2006, the discontinued operations represent the operation results of Shanghai Huaqing.During the three months ended August 31, 2005, the gain on disposal of discontinued operation represented the operating results of Shanghai Huaqing and Control Tech. Liquidity and Capital Resources: As shown in our accompanying financial statements, we had a net loss of US$216,216 for the three months ended August 31, 2007 as compared to a net loss of US$126,740 for the same period in 2006. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of liabilities in the normal course of business. The Company has taken certain restructuring steps to provide the necessary capital to continue its operations. These steps included: ● Look for growth opportunities through acquisitions and mergers with profitable education businesses; ● Raise additional capital through public offering or private placement; and ● Take measures to control cost and operating expenses Operating activities: During the three months ended August 31, 2007, net cash used in operating activities was US$173,226, compared to US$112,616 during the same period in 2006. The cash used in operating activities in the three months period ended August 31, 2007 resulted mainly from loss of US$246,216 and increase of accrued expenses and other current liabilities of US$521,011 and decrease of accounts payable of US$509,404. The cash used in operating activities in the three months period ended August 31, 2006 resulted mainly from loss of US$126,740, increase of prepaid expenses and other receivables of US$178,221 and increase of stock option expense of US$106,625. The increase of accrued expenses for the quarter ended August 31, 2007 is related to the audit fee which accrued for the acquisition. 29 Investing activities: Net cash used in investing activities during the three months ended August 31, 2007 was US$220,291 compared to cash used in investing activities of US$277,888 during the same period in 2006. The cash used in investing activities in the three months period ended August 31, 2007 was due to the cash received upon disposal of assets pending for sale of US$161,369 and cash decrease due to disposal of subsidiary of US$367,053. The US$277,888 used in investing activities in the same period of year 2006 was due to disposal of subsidiary. Financing activities: Net cash used in financing activities during the three months ended August 31, 2007 was US$28,946 compared to US$12,465 cash provided by the same period of year 2006. Net cash used in financing activities in the three months ended August 31, 2007 was due to payments of US$20,932 to relate parties and 49,878 stocks issued for cash. The cash provided by financing activities in the same period of year 2006 was due to proceeds of US$12,465 from related parties. Contractual Obligations During the quarter ended August 31, 2007, we did not have any contractual obligation other than the facility leases described in Note 13(b) of financial statements. Off-Balance Sheet Arrangements During the quarter ended August 31, 2007, the Company did not engage in any off-balance sheet arrangements as defined in Item 303(a)(4) of the SEC's Regulation S-K. Critical Accounting Policies and Estimates For a description of what we believe to be the critical accounting policies that affect our more significant judgments and estimates used in the preparation of our condensed consolidated financial statements, refer to our Annual Report on Form 10-K for the year ended May31, 2007. There have been no changes in our critical accounting policies since May31, 2007. Item3.Quantitative and Qualitative Disclosures About Market Risk Short-Term Investment Portfolio We do not hold derivative financial instruments in our portfolio of short-term investments. Our short-term investments consist of instruments that meet quality standards consistent with our investment policy. This policy specifies that, except for direct obligations of the United States government, securities issued by agencies of the United States government, and money market or cash management funds, we diversify our holdings by limiting our short-term investments and funds held for payroll customers with any individual issuer. As of August 31, 2007, all our cash equivalents represent cash on hand and cash deposit in PRC banks, the interest rate earned on our money market accounts ranged from 0.81% to 1.71% per annum. 30 Interest Rate Risk Our cash equivalents are subject to market risk due to changes in interest rates. Interest rate movements affect the interest income we earn on cash equivalents, and funds held for payroll customers and the value of those investments. Impact of Foreign Currency Rate Changes Since we translate foreign currencies (primarily Chinese Yuans and Hong Kong Dollars) into US dollars for financial reporting purposes, currency fluctuations can have an impact on our financial results. The historical impact of currency fluctuations has generally been immaterial. We believe that our exposure to currency exchange fluctuation risk is not significant. Although the impact of currency fluctuations on our financial results has generally been immaterial in the past and we believe that for the reasons cited above currency fluctuations will not be significant in the future, there can be no guarantee that the impact of currency fluctuations will not be material in the future. As of August 31, 2007, we did not engage in foreign currency hedging activities. Item4.Controls and Procedures Evaluation of disclosure controls and procedures. Our management evaluated, with the participation of our chief executive officer and our chief financial officer, the effectiveness of our disclosure controls and procedures as of the end of the period covered by this Quarterly Report on Form 10-Q. Based on this evaluation, our chief executive officer and our chief financial officer have concluded that our disclosure controls and procedures are effective to ensure that information we are required to disclose in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. Changes in internal control over financial reporting. There was no change in our internal control over financial reporting that occurred during the period covered by this Quarterly Report on Form 10-Q that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. We are aware that any system of controls, however well designed and operated, can only provide reasonable, and not absolute, assurance that the objectives of the system are met, and that maintenance of disclosure controls and procedures is an ongoing process that may change over time. PART II: OTHER INFORMATION Item 1.Legal Proceedings. In 2005, following the termination of the acquisition of a 51% equity interest in Beijing Ying Zhi He Lian Information Technology Co., Ltd, (YZHL), YZHL returned to us RMB4,000,000 out of the RMB5,000,000 cash consideration we previously paid to them.The remaining RMB1,000,000 is still unpaid as of the date of filing this quarterly report.In 2006, Hartcourt Hi-Tech Investment (Shanghai) Inc. filed a compliant against YZHL for the return of the remaining RMB 1,000,000 (US$131,844)owed to us. On December 19, 2006, Beijing Shi Jing Shan District Court entered the Judgment in this case. The court found that Hartcourt Hi-Tech Investment (Shanghai) Inc. had no right to file the compliant against YZHL unless such complaint was made by Hartcourt Capital, Inc., which signed the purchase agreement to acquire the 51% equity interest in YZHL in 2004. After reviewing the case with our attorney, Hartcourt Capital, Inc., as the plaintiff, has appealed to Beijing People’s court on August 10, 2007against YZHL to return to us the remaining RMB1,000,000 that is owed to us. 31 Item 1A.Risk Factors Affecting Future Results The risk factors facing the Company have not changed in any material way from those Risk Factors discussed on the Company’s Annual Report on Form 10-K for the fiscal year ended May 31, 2007. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. On July 1, 2007, we issued 310,000 unregistered shares of our common stock to Geoffrey Wei and Wilson Li valued at US$22,103 in lieu of cash compensation for director service, which were approximately equal to the fair market value of the stock at issue date. Among which, 127,670 shares valued at US$9,103 were over issued to them, we will deduct this amount accordingly in next quarter issuance to them. On July 9, 2007, we issued 997,550 unregistered shares of our restricted common stock in an offshore transaction under Regulation S to Yuying Lu for gross proceeds of US$39,411. The proceeds will be used for working capital. Item 3.Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. None Item 5.Other Information. None Item6.Exhibits. Exhibit Previously Filed Number Description 2.1 Agreement for sale and purchase of 51% interest in the registered capital of Shanghai Huaqing Corporation Development Co., Ltd., dated June 13, 2007 3.1 Articles of Incorporation of Hartcourt, dated September 6, 1983 (1) 3.2 Bylaws of Hartcourt (1) 3.3 Amendment to the Bylaws of Hartcourt, dated December 2, 1996 (2) 3.4 Amendment to the Bylaws of Hartcourt, dated October 25, 2004 (6) 3.5 Amendments to the Articles of Incorporation of Hartcourt, dated November 21, 1994 (2) 3.6 Amendments to the Articles of Incorporation of Hartcourt, dated March 23, 1995 (1) 3.7 Amendment to the Articles of Incorporation of Hartcourt, dated October 1997 (3) 3.8 Amendment to the Articles of Incorporation of Hartcourt, dated March 13, 2003 (4) 3.9 Amendment to the Articles of Incorporation of Hartcourt, dated November 24, 2005 (5) 31.1 Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 31.2 Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section302 of the Sarbanes-Oxley Act of 2002 32.1 Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (1)Previously filed as an exhibit to Hartcourt’s Form10SB12G/A, dated July 3, 1997 and incorporated herein by reference. (2)Previously filed as an exhibit to Hartcourt’s Form10SB12B, dated January 21, 1997 and incorporated herein by reference. (3) Previously filed as an exhibit to Hartcourt’s Form10KSB, dated April 13, 1998 and incorporated herein by reference. (4) Previously filed as an exhibit to Hartcourt’s Form 10KSB/A, dated April 25, 2003 and incorporated herein by reference. (5) Previously filed as an exhibit to Hartcourt’s Form 10-Q, dated April 23, 2007, as amended by Hartcourt’s Form 10-Q/A, dated April 24, 2007, incorporated herein by reference. (6) Previously filed as an exhibit to Hartcourt’s Form 10-K, dated September 15, 2007 and incorporated herein by reference. 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE HARTCOURT COMPANIES, INC. Dated: October 22, 2007 By: /s/ VICTOR ZHOU Victor Zhou Chief Executive Officer Dated: October 22, 2007 By: /s/ YUNGENG HU Yungeng Hu Chief Financial Officer & President 33
